Title: From Thomas Jefferson to Alexander Hamilton, with estimate of the expences of the Department of State, 17 June 1790
From: Jefferson, Thomas
To: Hamilton, Alexander




Sir
New York June 17th. 1790

I have the honor to enclose you an estimate of the probable expences of the Department of State for one year from the 1st. day of April last past, not including the diplomatic establishment abroad, for which there is a Bill before Congress to make a special appropriation.
I have given directions that a list shall always be sent to your Office of all Commissions to be made out for persons connected with the revenue, and whenever you think proper, the Commissions themselves shall be sent to your office to be forwarded thence. I have the honor to be with sentiments of the most perfect esteem and respect &c.,

Thomas Jefferson



EnclosureEstimate of the expences of the Department of State for one year from April 1st. 1790.




dollrs.


  The Secretary of State, his Salary

3500


1st The Home Office.




  One Clerk @ 800 dollrs. One do. @ 500 dollrs.1300



  office keeper and messenger
100



  Stationary
110



  Firewood
50



  Newspapers from the different States, suppose 15 @ 4 dollars
60



  A collection of the Laws of the States to be begun, suppose
200




  
  
      Drenan’s account of 1789,
    August
    19th. going express
    
    
      
      
      6 dollrs.
    
    
        Maxwell’s Do.
      
      10
    
  
  





  

 

16
1836



2d. The Foreign Office.




  One Clerk @ 800. dollrs. two Do. @ 500. dollrs. each
1800



  The french Interpreter
250



  Office keeper and messenger
200



  Rent of the office
200



  Stationary &c.
75



  Firewood
50



  Gazettes from abroad, and do. to be sent abroad
25



  Contingencies
25
2625




7961


New York June 16th. 1790.

